UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6828



COLON ALSTON, JR.,

                                              Plaintiff - Appellant,

          versus


TILLERY CORRECTIONAL INSTITUTION; JOHN R.
WILLIAMS; MR. GAYLOR; MRS. BROWN; MR. BABB,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-00-162-5-BR)


Submitted:   November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Colon Alston, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Colon Alston, Jr., a North Carolina inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous.   Accordingly, we dismiss the

appeal on the reasoning of the district court.       See Alston v.

Tillery Corr. Inst., No. CA-00-162-5-BR (E.D.N.C. Apr. 20, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2